Breese, J. That a railroad company can take a promissory note and negotiate it in the ordinary course of their business, cannot be questioned. It is a power inherent in all such corporations. The assignment by the company, was prima facie their act through their authorized officer. If it was not their act, it should have been denied by affidavit. McIntire v. Preston, 5 Gilm. 60. The entry on the docket of the justice of the peace identified the note, and was sufficient. But if it was not, it could make no difference, as on the appeal the case is tried de novo in the Circuit Court, all formal objections of every kind being overlooked, the only inquiry being, had the justice of the peace jurisdiction. Swingley v. Haynes, 22 Ill. R. 216. The judgment is affirmed. Judgment affirmed.